Citation Nr: 0531786	
Decision Date: 11/22/05    Archive Date: 12/02/05

DOCKET NO.  00-15 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1. Whether new and material evidence has been received to 
reopen a claim for service connection for pulmonary 
tuberculosis (PTB).

2. Whether new and material evidence has been received to 
reopen a claim for service connection for an eye disability.


ATTORNEY FOR THE BOARD

M. Prem, Associate Counsel


INTRODUCTION

The veteran had recognized guerrilla service from July 1943 
to August 1945 and service with the Regular Philippine Army 
from August 1945 to June 1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2000 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines, which denied entitlement to service 
connection for PTB and for an eye disability.
 
The Board notes that the veteran's claim of service 
connection for an eye disability was originally denied by the 
RO in December 1954.  The decision went unappealed.  In 
August 1997, the Board denied the veteran's claim of service 
connection for PTB.  The Board's decision was affirmed by the 
U.S. Court of Veterans Appeals (now known as the Court of 
Appeals for Veterans' Claims) in December 1998.  

It is apparent that the RO denied both claims as "not well 
grounded" in its March 2000 decision that is the subject of 
this appeal.  In view of the subsequently enacted  Veterans 
Claims Assistance Act (VCAA) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103A, 5106, 5107, 5126 (West 2002)), which, 
among other things, eliminated the requirement of submitting 
a well- grounded claim, and the prior unappealed RO decision 
and Board decision noted above, the issues are more 
appropriately framed as set forth in the ISSUE portion of 
this decision.  This is significant to the Board because the 
preliminary question of whether a previously denied claim 
should be reopened is a jurisdictional matter that must be 
addressed before the Board may consider the underlying claim 
on its merits.  Barnett v. Brown, 8 Vet. App. 1, 4, (1995), 
aff'd, Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996) 
(pertaining to Board finality); Jackson v. Principi, 265 F.3d 
1366 (Fed. Cir. 2001) (relating to RO finality).  Therefore, 
regardless of the way the RO characterized the issues, the 
initial question before the Board is whether new and material 
evidence has been received to reopen claims for service 
connection for PTB and an eye disability.

The Board denied the veteran's application to reopen his 
claims in May 2001, on the basis that he had not submitted 
new and material evidence.  Thereafter, the veteran appealed 
the Board's decision.  In a February 2003 Order, the Court of 
Appeals for Veterans' Claims (Court) vacated the May 2001 
decision and remanded the case because VA had failed to 
comply with 38 U.S.C.A. § 5103(a) (2002) by failing to notify 
the veteran of what information and evidence he was 
responsible to submit, and what evidence the VA will attempt 
to obtain on his behalf to substantiate his claim.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Consequently, in September 2003, the Board remanded the case 
to the RO in order to comply with the Court's remand.  The 
purpose of that remand has been met.

The veteran's application to reopen his claim for service 
connection for an eye disorder is granted by the decision 
below.  The reopened claim is further addressed in the REMAND 
appended to this decision.  This matter is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC. 


FINDINGS OF FACT

1.  A Board decision in August 1997 denied the veteran's 
appeal for service connection for PTB.

2.  The evidence submitted since the August 1997 Board 
decision is cumulative with and redundant of evidence and 
argument which was previously considered by the Board and 
that evidence, by itself or in conjunction with the evidence 
previously assembled, is not so significant that it must be 
considered to fairly decide the merits of the claim.

3.  An unappealed RO decision in December 1954 denied the 
veteran's original claim for service connection for an eye 
disability on the basis that there was a complete absence of 
clinical evidence that revealed a current eye disability or 
of a nexus between an eye disability and service.

4.  The evidence received since the time of the prior final 
December 1954 RO decision includes medical evidence of 
diagnoses of bilateral cataracts and right dacryocystitis, 
which is evidence not previously submitted to the RO, which 
bears directly and substantially on the specific matter under 
consideration, is neither cumulative nor redundant, and which 
by itself or in conjunction with the evidence previously 
assembled, is so significant that it must be considered to 
fairly decide the merits of the claim.

CONCLUSIONS OF LAW

1.  The August 1997 Board decision denying service connection 
for PTB is final.  38 U.S.C.A. § 7105 (West 1991).

2.  New and material evidence has not been submitted to 
reopen a claim for service connection for PTB.  38 U.S.C.A. 
§§ 5107(a), 5108, 7104(b) (West 1991); 38 C.F.R. § 3.156(a) 
(2001).

3. The unappealed December 1954 RO decision, which denied 
service connection for an eye disability, is final.  38 
U.S.C.A. § 7105 (West 1991).

4. New and material evidence has been submitted to reopen a 
claim for service connection for eye disability and that 
claim is reopened.  38 U.S.C.A. §§ 5107(a), 5108 (West 1991); 
38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See C.F.R. 
§§ 3.102, 3.159 and 3.326(a) (2003).  These provisions 
redefine the obligations of VA with respect to the duty to 
assist and include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  In this case, the Board finds that 
VA's duties to the veteran under the VCAA have been 
fulfilled. 
 
As the application to reopen a claim for service connection 
for an eye disorder is granted by this Board decision and the 
reopened claim is the subject of a remand below, no further 
development is needed with respect to the application to 
reopen.  

Turning next to the veteran's application to reopen a claim 
for service connection for PTB, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103.  The Board concludes that the discussions in the March 
2000 rating decision; the May 2000 Statement of the Case; the 
May 2001 Board Decision (vacated); the February 2003 Court 
Order; the September 2003 Board Remand; the February 2005 and 
June 2005 Supplemental Statements of the Case; and letters 
sent to the veteran by the RO, adequately informed him of the 
information and evidence needed to substantiate his 
application to reopen a claim for service connection for PTB, 
and complied with VA's notification requirements.  The 
Statements of the Case set forth the laws and regulations 
applicable to the veteran's claim.  Further, a letter from 
the RO to the veteran dated January 2004 informed him of the 
types of evidence that would substantiate his application to 
reopen claim; that he could obtain and submit private 
evidence in support of his application to reopen; and that he 
could have the RO obtain VA and private evidence if he 
completed the appropriate medical releases for any private 
evidence he wanted the RO to obtain.  In sum, the veteran was 
notified and aware of the evidence needed to substantiate his 
application to reopen a claim for service connection for PTB, 
and the avenues through which he might obtain such evidence, 
and of the allocation of responsibilities between himself and 
VA in obtaining such evidence.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 
17 Vet. App. 412 (2004) (Pelegrini I)), the Court held that, 
for claims filed before the enactment of the VCAA (November 
9, 2000), such as the one currently before the Board, a VCAA 
notice must be provided to a claimant before the "initial 
unfavorable [agency of original jurisdiction (AOJ)] decision 
on a service-connection claim."  VCAA notice was not 
provided to the veteran before the RO decision that is the 
subject of this appeal.  However, the RO decision that is the 
subject of this appeal was issued in March 2000, before the 
enactment of VCAA.  The RO obviously could not inform the 
veteran of law that did not exist.  Moreover, in Pelegrini 
II, the Court also made it clear that where, as in this case, 
notice was not mandated at the time of the initial RO 
decision, the RO did not err in not providing such notice 
complying with section 5103(a); § 3.159(b)(1) because an 
initial RO decision had already occurred.  See also 
VAOPGCPREC 7-2004.
 
Here, the Board finds that VCAA was not in existence at the 
time of the March 2000 RO decision, notice was provided by 
the AOJ prior to the transfer and certification of the 
appellant's case to the Board, and the content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  After the notice was provided, the 
claimant was provided with every opportunity to submit 
evidence and argument in support of his application to reopen 
a claim for service connection for PTB, and to respond to VA 
notices.  Therefore, not withstanding Pelegrini II, to decide 
the appeal would not be prejudicial error to the claimant.  

The Board further notes that in order to be consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, although the VCAA notice that was provided to 
the appellant does not contain the precise language of the 
"fourth element," the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  In its VCAA notice, 
Statement of the Case and Supplemental Statements of the 
Case, the RO informed the veteran of the evidence already of 
record and requested that he inform VA of any additional 
information or evidence that he wanted VA to obtain.  In a 
letter informing him that his appeal had been certified to 
the Board, the RO informed him that he could submit 
additional evidence concerning his appeal within 90 days of 
the date of the letter, or the date that the Board 
promulgated a decision in his case, whichever came first.  
Under such circumstances, the failure to use the exact 
language of 38 C.F.R. § 3.159(b)(1) is harmless error if 
error at all.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  
  
VCAA only requires that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See 38 C.F.R. § 20.1102; Bernard v. Brown, 4 Vet. App. 384 
(1993).  In this case, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  
Mayfield, supra.  Moreover, in a recent opinion, VA General 
Counsel held that the Court of Appeals for Veteran's Claims' 
statement in Pelegrini that sections 5103(a) and 3.159(b)(1) 
require VA to include such a request as part of the notice 
provided to a claimant under those provisions is obiter 
dictum and is not binding on VA.  VA General Counsel further 
noted that section 5103(a) does not require VA to seek 
evidence from a claimant other than that identified by VA as 
necessary to substantiate the claim.  See VAOPGCPREC 1-2004.
 
VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The RO has obtained the veteran's service medical 
records.  In addition, as noted above, the RO contacted the 
veteran by January 2004 correspondence and asked him to 
identify all medical providers who treated him for PTB.  The 
RO has obtained all identified evidence.  

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

Absent new and material evidence, there is no duty to provide 
an examination or medical opinion with respect to the 
veteran's application to reopen a claim for service 
connection for PTB.  38 C.F.R. § 3.159(c)(4)(C)(iii).  

As VA has fulfilled the duty to notify and assist to the 
extent possible, the Board finds that it can consider the 
merits of this appeal without prejudice to the veteran.  
Bernard, supra.

Factual Background

The veteran had recognized guerrilla service from July 1943 
to August 1945 and service with the Regular Philippine Army 
from August 1945 to June 1946.

The veteran filed a service connection claim for an eye 
disability in October 1954.  In the formal claim, the veteran 
reported that the onset of his eye disability began in 1948.  
Evidence on file at that time included the service medical 
records, which did not document any eye disability.  
Affidavits for Philippine service completed by the veteran 
indicated no injury or disease attributable to active 
service, and the physical examination for service separation 
showed no eye disability; uncorrected vision was 20/20, 
bilaterally at that time.  The veteran submitted no medical 
evidence of an eye disability to substantiate his claim.  The 
RO denied the claim in December 1954 on the basis that there 
was no medical evidence of a current eye disability, and the 
fact that the veteran admitted that any alleged eye 
disability began more than one year after service.  The RO 
notified the veteran of the denial of his claim and his 
appellate rights; however, the veteran did not appeal the 
decision.  

The evidence received by the Board since the December 1954 RO 
decision denying service connection for an eye disability 
consists of a September 1996 statement from a private 
physician reporting that the veteran was being treated for 
bilateral cataracts and dacryocystitis.  The veteran also 
submitted a prescription for eye drops by a physician with 
the Philippine VA Medical Center.  The prescription itself is 
undated; however, it was written on a form that was revised 
in August 1989.  In September 1999, a private physician wrote 
that the veteran was being treated for bilateral cataracts 
and dacryocystitis and that the veteran's vision was poor.  

With respect to the veteran's application to reopen a claim 
for service connection for PTB, the Board notes that the 
veteran originally filed his claim in May 1995 and the RO 
denied the claim.  The veteran appealed the claim to the 
Board, which denied the claim in August 1997 on the basis 
that although the veteran demonstrated a current disability, 
the disability did not arise until long after service, and 
there was no medical evidence that it was related to the 
veteran's time spent in the service.  

Evidence on file at the time of the August 1997 Board 
decision included the veteran's service medical records, 
which were negative for any diagnosis of PTB.  Affidavits for 
Philippine Army personnel, completed during service, included 
the veteran's denial of any wounds or illnesses incurred in 
service.  A chest X-ray from October 1946 was negative.  The 
October 1946 separation examination indicated that the chest 
was normal and included no diagnosis of PTB.

The Board also considered medical records from the VA Medical 
Center in the Philippines that indicated that the veteran was 
periodically treated for PTB from August 1967 to October 
1996.  These and other records on file showed the clinical 
diagnosis of PTB to essentially originate in or around 1968, 
over 20 years after the veteran was separated from service, 
and none of these records related such remote onset of PTB to 
any incident, injury or disease of active service.  Also on 
file were several other private physician records which 
described current findings of PTB but which did not offer any 
opinion on the etiology of PTB.  

Since the August 1997 Board decision, the veteran has 
continued to argue that he had symptoms consistent with PTB 
during and immediately after service.  He has submitted 
clinical evidence in the form of a November 1998 medical 
record indicating a chest X-ray was interpreted as revealing 
"PTB minimal, active" and "pneumonia - bilateral."  He also 
submitted an August 1999 private chest X-ray interpreted as 
revealing "P.T.B. with fibroid component.  Pulmonary 
emphysema."  Finally, he has submitted reports from the 
Veterans Memorial Medical Center and from private physicians, 
dated November 1995 through October 2004, that indicate that 
he is still be treated for PTB.

New and Material Evidence

Following notification of an initial review and adverse 
determination by the Regional Office (RO), a notice of 
disagreement must be filed within one year from the date of 
notification thereof; otherwise, the determination becomes 
final and is not subject to revision except on the receipt of 
new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 
C.F.R. § 3.156.  Following receipt of a notice of a timely 
disagreement, the RO is to issue a Statement of the Case.  38 
C.F.R. § 19.26.  A Substantive Appeal must be filed within 60 
days from the date that the agency of original jurisdiction 
mails the Statement of the Case to the appellant, or within 
the remainder of the 1-year period from the date of mailing 
of the notification of the determination being appealed, 
whichever period ends later.  38 C.F.R. § 20.302(b).  
Otherwise, the determination becomes final and is not subject 
to revision except on the receipt of new and material 
evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.

Likewise, pursuant to 38 C.F.R. § 20.1100, unless the 
Chairman of the Board orders reconsideration of a Board 
decision, the Board decision is final and is not subject to 
revision except on the receipt of new and material evidence.

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998).  

The provisions of 38 C.F.R. § 3.156 (which defines "new and 
material evidence") were changed for claims filed on or 
after August 29, 2001.  66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. § 3.156 (2004)).  The appellant's 
application to reopen both claims on appeal was filed before 
August 29, 2001 (it was filed in February 1999); 
consequently, the former version of § 3.156 applies.  
38 C.F.R. § 3.156(a) (2001) provides as follows:   

New and material evidence means evidence 
not previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the claim.   

Second, if VA determines that the evidence is new and 
material, the VA may then proceed to evaluate the merits of 
the claim on the basis of all evidence of record, but only 
after ensuring that the duty to assist has been fulfilled.  
See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) 
(discussing the analysis set forth in Elkins), overruled on 
other grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 
(Fed. Cir. 2000); Elkins, supra.  The second step becomes 
applicable only when the preceding step is satisfied.  See 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  In 
order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is not material, the inquiry ends and the claim 
cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).

In Evans v. Brown, 9 Vet. App. 273 (1996), the Court held 
that to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally denied on any 
basis. Additionally, evidence considered to be new and 
material sufficient to reopen a claim should be evidence that 
tends to prove the merits of the claim that was the specified 
basis for the last final disallowance of the claim.

In Justus v. Principi, 3 Vet. App. 510 (1992), the Court held 
that for new and material evidence purposes only, new 
evidence is presumed to be credible. The only exception would 
be where evidence presented is either (1) beyond the 
competence of the individual making the assertion or (2) 
inherently incredible.  
 
If new and material evidence has been received with respect 
to a claim that has become final, then the claim is reopened 
and decided on a de novo basis.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.

Laws and Regulations Relating to Claims for Service 
Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110.  With chronic disease shown as 
such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  38 C.F.R. § 3.303(b).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).
 
In addition, where a veteran served 90 days or more during a 
period of war or after December 31, 1946, and tuberculosis 
becomes manifest to a degree of l0 percent within 3 years 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).

A diagnosis of active pulmonary tuberculosis by a private 
physician on the basis of an examination, observation, or 
treatment will not be accepted to show the disease was 
initially manifested after discharge from active service 
unless confirmed by acceptable clinic, X-ray, or laboratory 
studies, or by findings of active tuberculosis based upon 
acceptable hospital observation or treatment.  38 C.F.R. § 
3.374.

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).  

Analysis

PTB
With respect to the veteran's application to reopen a claim 
for service connection for PTB, the evidence on file at the 
time of the August 1997 Board decision included the veteran's 
service medical records, which were negative for any 
diagnosis of PTB; affidavits completed by the veteran in 
which he denied any wounds or illnesses incurred in service; 
an October 1946 chest X-ray that was negative; and a normal 
October 1946 separation examination.   

The Board acknowledged in its August 1997 decision that there 
was competent  evidence to confirm a current diagnosis of 
PTB, but noted that all the medical evidence of record 
indicated that the clinical diagnosis of PTB originated in or 
around 1968, over 20 years after the veteran was separated 
from service.  Furthermore, none of the medical records 
related the remote onset of PTB to any incident, injury or 
disease of active service.  Essentially, the Board denied 
service connection for PTB on the basis that there were no 
service medical records indicating that the veteran had PTB 
during or within 3 years of service, and that there was no 
nexus opinion linking the remote onset of PTB to service.   

Since the August 1997 Board decision, the veteran has 
continued to argue that he had symptoms consistent with PTB 
during and immediately after service.  These arguments are 
cumulative with and redundant of arguments made earlier.  
Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).  Lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under 38 U.S.C.A. § 5108 (West 1991).  Just 
as the Board must point to a medical basis other than its own 
unsubstantiated opinion (Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991)), the veteran cannot meet his initial burden 
by relying upon his own, or his representative's, opinions as 
to medical matters.  Nor can the veteran meet the 'new and 
material evidence' burden of 38 U.S.C.A. § 5108 by relying 
upon such 'evidence'."  Moray v. Brown, 5 Vet. App. 211, 214 
(1993), citing Grottveit v. Brown, 5 Vet. App. 91 (1993).  
The veteran may be competent to describe symptoms, but he is 
not shown to have the requisite expertise to offer a medical 
opinion attributing certain identifiable symptoms to a valid 
diagnosis of PTB.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

Additional clinical evidence submitted by the veteran dated 
from November 1995 to October 2004 merely shows that the 
veteran is still being treated for PTB.  This clinical 
evidence, while new, is entirely redundant of and cumulative 
with other evidence on file that showed that the veteran had 
chronic and recurrent PTB (from the mid or late 1960's 
forward).  All this new evidence reveals is that the veteran 
has a current diagnosis of PTB.  That was true at the time of 
the last final denial and remains true.  As such, this 
evidence is not new and material sufficient to reopen the 
claim.

The essential evidence missing when the claim was last 
finally denied was evidence connecting a remote onset of PTB 
to some incident, injury or disease of active service.  That 
evidence was not on file at the time of the last prior denial 
and no new evidence submitted provides any linkage or nexus 
or causal connection between findings of PTB over 20 years 
after service separation and some incident of service.  
Accordingly, the evidence submitted to reopen a claim for 
service connection for PTB is not new and material and that 
claim is not reopened.

Eye disability
As to the remaining claim in appellate status, the record 
shows that the RO denied the veteran's original claim of 
service connection for eye disability in December 1954.  The 
basis for the denial was that the veteran failed to provide 
any evidence of a current disability.  Furthermore, even if 
he had shown evidence of a disability, he admitted that the 
onset of the disability occurred more than one year after 
service.  Evidence on file at that time of denial included 
the service medical records, which did not document any eye 
disability; affidavits completed by the veteran that failed 
to indicate any injury or disease attributable to active 
service; and a report of a physical examination conducted 
upon separation from service that showed no eye disability 
(uncorrected vision was 20/20, bilaterally at that time).

The evidence received by the Board since the last final 
December 1954 RO decision denying service connection for an 
eye disability consists of a September 1996 statement from a 
private physician reporting that the veteran was being 
treated for bilateral cataracts and dacryocystitis; a 
prescription for eye drops which is undated but was written 
on a form revised in August 1989; and a September 1999 
private physician report noting that the veteran was being 
treated for bilateral cataracts and dacryocystitis and that 
the veteran's vision was poor.  This evidence reflects 
current diagnoses of bilateral cataracts and right 
dacryocystitis that was not previously submitted to the RO, 
which bears directly and substantially on the specific matter 
under consideration, is neither cumulative nor redundant, and 
which by itself or in conjunction with the evidence 
previously assembled, is so significant that it must be 
considered to fairly decide the merits of the claim.  
Accordingly, the claim for service connection for an eye 
disability is reopened. 


ORDER

New and material evidence having not been submitted to reopen 
a claim for service connection for PTB, the appeal is denied.

New and material evidence has been submitted to reopen a 
claim for service connection for eye disability; the appeal 
is granted to this extent only.


REMAND

The adjudication of the veteran's claim does not end with a 
finding that new and material evidence has been submitted.  
In Bernard v. Brown, 4 Vet. App. 384 (1993), the Court held 
that before the Board addresses in a decision a question that 
has not been addressed by the RO, it must consider whether 
the claimant has been given adequate notice of the need to 
submit evidence or argument, an opportunity to submit such 
evidence or argument, an opportunity to address the question 
at a hearing, and whether the claimant has been prejudiced by 
being denied those opportunities.  In this instance the 
veteran's claim must be remanded to the RO for de novo review 
of his claim for service connection for an eye disorder.

The RO should ensure that all notification and development 
actions required by 38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully satisfied.  See also 38 C.F.R. § 3.159 
(2004).

Accordingly, this case is REMANDED for the following action:

1.  With respect to VCAA's duties to 
notify and assist, the RO's attention is 
directed to Quartuccio v. Principi, 16 
Vet. App. 183 (2002) pertaining to the 
amended version of 38 U.S.C.A. § 5103(a), 
which requires that the Secretary 
identify for the appellant which evidence 
the VA will obtain and which evidence the 
appellant is expected to present.  The RO 
should provide the appellant written 
notification specific to the claim of 
entitlement to service connection for an 
eye disorder, of the impact of the 
notification requirements on the claim. 
The appellant should further be requested 
to submit all evidence in his possession 
that pertains to his claim.

Specific notice consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) 
should: (1) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claims; (2) inform the claimant about the 
information and evidence that VA will 
seek to provide; (3) inform the claimant 
about the information and evidence the 
claimant is expected to provide; and (4) 
request or tell the claimant to provide 
any evidence in the claimant's possession 
that pertains to the claim.

2.  Thereafter, the RO should ensure that 
no other notification or development 
action, in addition to that directed 
above, is required. If further action is 
required, the RO should undertake it 
before further adjudication of the claim.

3.  The RO should then adjudicate the 
issue of service connection for an eye 
disorder on a de novo basis.  If the 
benefit requested on appeal is not 
granted, the RO should issue a 
Supplemental Statement of the Case, which 
must contain notice of all relevant 
action taken on the claim, to include a 
summary of all of the evidence added to 
the record since the issuance of the last 
Supplemental  Statement of the Case.  A 
reasonable period of time for a response 
should be afforded.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


